 

Exhibit 10.7

 

Execution Version

 

November 8, 2015

 

Edward M. Weil, Jr.
405 Park Avenue, 2nd Floor

New York, NY 10022

 

Dear Mr. Weil:

 

In consideration for your services as the Chief Executive Officer of RCS Capital
Corporation (the “Company”) to date, without compensation, other than
reimbursement of expenses incurred in the execution of your duties in accordance
with Company policy, and your willingness to remain the Chief Executive Officer
of the Company without compensation at the pleasure of the Board of Directors of
the Company, the Company has agreed to provide you (i) on the date hereof, a
release, in the form attached hereto as Exhibit A (the “Initial Release”) and
(ii) effective upon the termination of your services as the Chief Executive
Officer of the Company for any reason (including as a result of your
resignation) and subject to your services being performed in a manner that is
reasonably consistent with the reasonable directions of the Board of Directors
of the Company and its chairman, a second release from the Company containing
substantially the same terms as contained in the Initial Release, updated
through the date of such termination.

 

In addition, while you serve as an officer or employee of Company, the Company
shall continue to provide you directors and officers insurance coverage for your
acts and omissions while serving as an officer or director of the Company on a
basis no less favorable to you than the coverage provided to you on the date
hereof. Additionally, after any termination of your services as an officer or
employee of the Company for any reason (including as a result of your
resignation), for a period through the sixth anniversary of the termination of
employment, the Company shall maintain directors and officers insurance coverage
for you covering your acts or omissions while an officer or director of the
Company on a basis no less favorable to you than the coverage provided to you on
the date hereof.

 

   

 

 

  Very truly yours,       RCS CAPITAL CORPORATION         By: /s/ Brian D. Jones
    Name: Brian D. Jones     Title:   Chief Financial Officer

 

Accepted and Agreed:       /s/ Edward M. Weil, Jr.   Edward M. Weil, Jr.  

 

   

 

 

Exhibit A

 

Mutual Release

 

[See attached]

 

   

 

 

MUTUAL RELEASE

 

This MUTUAL RELEASE, dated as of November 8, 2015 (this “Agreement”), is entered
into by and among (i) Edward M. Weil, Jr., (ii) RCS Capital Corporation
(“RCAP”), and (iii) RCAP Holdings, LLC (“RCAP Holdings”). Each of the foregoing
are collectively referred to herein as the “Parties” and each individually as a
“Party.”

 

In consideration of the foregoing and the mutual representations, warranties,
covenants and agreements contained herein, the Parties hereto hereby agree as
follows:

 

AGREEMENT

 

Mutual Releases. RCAP, RCAP Holdings and Edward M. Weil, Jr. (solely in his
capacity as Chief Executive Officer of RCAP) (collectively, the “Released
Parties”) and each of their successors and assigns fully and forever waive,
release, acquit and discharge each of the other Released Parties and each of
their successors and assigns, to the full extent permitted under Delaware law,
from any and all claims, suits, judgments, demands, debts, rights, obligations,
liabilities, losses, costs, expenses, fees, causes of action and liabilities
whatsoever (including claims for any and all losses, damages, unjust enrichment,
attorney’s fees, disgorgement of fees, litigation costs, injunctive or
declaratory relief, contribution, indemnification, or any other type of legal or
equitable relief), in each case, whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, asserted or unasserted, known or unknown,
foreseen or unforeseen, existing as of the date hereof, in law, equity, or
otherwise brought by way of demand, complaint, cross-claim, counterclaim,
third-party claim or otherwise, in each case that are based in whole or part on
any act, omission, transaction, event, or other occurrence arising from (i) the
services of Edward M. Weil, Jr. as Chief Executive Officer of RCAP and (ii) any
allegation that RCAP Holdings made available such services to RCAP.

 

Covenant not to Sue. Each Party, on behalf of itself and its respective Released
Parties, hereby covenants to each other Party and their respective Released
Parties not to, with respect to any Released Claim, directly or indirectly
encourage or solicit or voluntarily assist or participate in any way in the
investigation, filing, reporting or prosecution by such Party or its Released
Parties or any third party of a suit, arbitration, mediation, or claim against
any other Party and/or its Released Parties relating to any Released Claim. The
covenants contained in this Section 2 shall survive this Agreement indefinitely
regardless of any statute of limitations.

 

Public Announcements. The Parties shall consult with each other (and obtain the
other party’s consent) before any Party (or its affiliates) issues any press
release or otherwise makes any public statements with respect to the
transactions contemplated by this Agreement, except (a) as may be required by
any applicable law, regulation or rule of any governmental authority, stock
exchange or self-regulatory organization to which a Party is subject if the
Party issuing such press release or other public statement has, to the extent
practicable, provided the other Parties with a reasonable opportunity to review
and comment or (b) any press release or other public statement that is
consistent in all material respects with previous press releases, public
disclosures or public statements made by a Party in accordance with this
Agreement, in each case under this clause (b) to the extent such disclosure is
still accurate.

 

[signature page follows]

 

   

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  RCAP Holdings, LLC         By:       Name:     Title:       RCS Capital
Corporation         By:       Name:     Title:           Edward M. Weil, Jr.

 

   

